DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 03/08/22 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 2-4 have been cancelled.  Accordingly, claim 1 is pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, step c, the recitation “dissipation factor, “u0”” should be --dissipation factor, u0--.  The quotation markers around u0 should be removed.  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1

   Claim 1 recites “
    PNG
    media_image1.png
    250
    575
    media_image1.png
    Greyscale

This limitation falls within the abstract ideas grouping of mathematical concepts such as mathematical formulas or equations and mathematical calculations.
Step 2A, Prong 1
The additional elements of incubating a blood serum sample obtained from said human in a piezoelectric resonator comprising immobilizing a protein antigen R052 on a surface of the resonator forming a self-assembled monolayer and dispensing R052 protein on the surface does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
           
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by Nascimento et al (Biosensors and Bioeletronics) 90, 2017, pages 166-175, available online November 2016) (submitted in the IDS filed 02/25/2020) it was routine and conventional activity to obtain a sample from a subject and incubate with a piezoelectric resonator comprising a protein antigen immobilized on the resonator (e.g. pages 166-167).
Also, as shown by Pohanka (Int. J. Electrochem. Sci., 12 (2017), pages 496-506, Published December 2016) it was well known, routine and conventional to obtain a samples and incubate with a piezoelectric device comprising immobilized antigens to detect antibodies (e.g. pgs 496-497, 502).
Also with respect to measuring a variation of a surface concentration dAI and a variation of a quality factor dAQ.  The parameters and definitions provided in the formula of claim 1 are well known by those skilled in the art. See, e.g., “Sauerbrey, Gunter Hans (April 1959) [1959-02-21]. "Verwendung von Schwingquarzen zur Wagung dunner Schichten und zur Mikrowagung". Zeitschrift fur Physik (in German)”. Additionally, there are books that contain the commonly known terminologies, such as Jiménez Y., Otero M., Arnau A. (2009) QCM Data Analysis and Interpretation. In: Vives   A.A. (eds) Piezoelectric Transducers and Applications. Springer, Berlin, Heidelberg (specifically, pages 331-398) (The references and statement of the parameters and definitions being well known was provided by the Applicant on page 11 of the response filed 03/08/22).  Thus the parameters and measurement of dAI and  dAQ were known in the art and once measurement is of both is achieved a ratio of one to the other has been established.
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it is unclear what relationship exists between the immobilized Ro52 antigen and the sample from the human.  The claim does not make clear if the protein antigen is moved or displaced by the sample, if the protein antigen binds to a specific component of the sample (i.e. an antibody) or if the applicant intends something else. Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.  Please clarify.
           Claim 1 is confusing in reciting “immobilizing a protein antigen Ro52 on the a surface of the resonator forming a self-assembled monolayer and dispensing Ro52 protein on the surface” because it is unclear if the dispensing of Ro52 causes the formation of a self-assembled monolayer or if the Ro52 is dispensed on an already formed monolayer.  Also, the recitation of immobilizing a protein Ro52 antigen which is then later followed by dispensing Ro52 on the surface causes confusion as to if the dispensing is performed before the immobilization of if the applicant is dispensing the antigen onto an already immobilized antigen.  Also, it is unclear what is the relationship of this immobilized Ro52 with the autoantigens and autoantibodies which are recited in step (b). It is unclear if these autoantigens recited in step (b) are referring to the immobilized Ro52 antigen or if the applicant intends something else.  The claim as currently recited fails to specifically provide the relationships of the components in the assay for a clear understanding of how circulating autoantibodies are being detected.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
Response to Arguments
Applicant's arguments filed  03/08/22 have been fully considered but they are not persuasive.  
           101 Rejection:
           Applicant argues that the presently claimed invention provides a way to quantify in situ the reaction path of the studied process. The method is based on the measurement in a piezoelectric resonator of the ratio between different variables, such as surface concentration and the quality factor, by means of the function dAI'/dAQ of an interfacial process of  antigen-antibody molecular recognition for screening samples from autoimmune patients.  Applicant further argues that the function dAI'/dAQ is not simply an abstract idea but rather provides a way to quantify structural changes involved in the deposition of a reactive species on the surface of a piezoelectric crystal.
 This argument is not found persuasive because as stated supra The parameters and definitions provided in the formula of claim 1 are well known by those skilled in the art. See, e.g., “Sauerbrey, Gunter Hans (April 1959) [1959-02-21]. "Verwendung von Schwingquarzen zur Wagung dunner Schichten und zur Mikrowagung". Zeitschrift fur Physik (in German)”. Additionally, there are books that contain the commonly known terminologies, such as Jiménez Y., Otero M., Arnau A. (2009) QCM Data Analysis and Interpretation. In: Vives   A.A. (eds) Piezoelectric Transducers and Applications. Springer, Berlin, Heidelberg (specifically, pages 331-398) (The references and statement of the parameters and definitions being well known was provided by the Applicant on page 11 of the response filed 03/08/22).  Thus the parameters and measurement of dAI and  dAQ were known in the art and once measurement is of both is achieved a ratio of one to the other has been established.  Also, the establishment of ratios is well known and routine.  The current claim does not provide a step of acting on or using the formula or specific parameters of the formula (abstract idea) in a practical application such as a medical intervention which applies the judicial exception in a manner which adds more to the claim.  The current claims are not acting or using a practical application but are coming up with an answer of a ratio.  The claims do not have a step of using the ratio in a manner that imposes a meaningful limit.  Thus, the current steps are not acting on or using the abstract idea in a practical application and that the steps are merely coming up with an answer but not applying that answer with a practical application such as medical intervention.  
Applicant further argues that the current claim provides for a specific fingerprint with which to discriminate lupus patients from control subjects in an irrefutable way while also allowing to quantify reaction intermediates.
This argument is not found persuasive because comparison to a control (e.g. healthy subjects) is an abstract idea and can be performed mentally and this does not add an additional element to the claim which applies, relies on or used the judicial exception in a manner that imposes a meaningful limit on the judicial exception.   

112 (b) rejections:
Applicant argues that amendments to the claim have made the claim definite.
This argument is not found persuasive because of reasons stated supra that the claim as currently recited fails to specifically provide the relationships of the components in the assay for a clear understanding of how circulating autoantibodies are being detected.  Particularly the claim fails to define the specific relationships between the sample, immobilized Ro52 antigens, autoantibodies and the autoantibodies (see supra).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641